 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Pacific Insurance Company,Employer-Peti-tionerandLocal 87, International Brotherhood ofBookbinders,AFL-CIO. Case 19-RM-861April 30, 1971DECISION ON REVIEW AND ORDERBY CHAIRMAN MILLER ANDMEMBERS BROWNAND JENKINSOn October 26, 1970, the Regional Director. for Re-gion 19 issued a Decision and Direction of Election inthe above-entitled procceding in which he found appro-priate, in accord with the Union's position, a unitconfined in scope to the printing section employees oftheEmployer's general services department at itsTacoma, Washington, headquarters office. Thereafter,inaccordance with the National Labor RelationsBoard Rules and Regulations, the Employer-Petitionerfiled a timely Request for Review of the RegionalDirector's Decision on the grounds that, in reaching hisunitdetermination,he departed from establishedBoard policy and made findings of fact which areclearly erroneous.On November 20, 1970, the National Labor. Rela-tions Board by telegraphic Order granted the requestfor review and stayed the election pending Decision onReview. Thereafter, the Employer filed a brief on re-view.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this case toa three-member panel.Upon the entire record in the case, including theEmployer's request for review and its brief on review,the Board makes the following findings:The Employer contends that the appropriate unitshould embrace employees in the printing section plusthose in the distribution and mailing sections of itsgeneral services department, together with the secre-tary to the department's manager. There is no historyof collective bargaining at the Employer's Tacomafacility and no labor organization is seeking to repre-sent a unit broader than the printing section.The Employer is engaged in underwriting multiple-line insurance. Its Tacoma headquarters office ishoused in a single building, except for the aforemen-tioned three sections of the general services departmentwhich are located in the basement of an adjoiningbuilding.'Of the approximately 475 employees andsupervisory personnel at its headquarters office, theEmployer alleges to be appropriate herein a unit of the22 employees who work in the basement: 11 employeesin the printing section; 6 employees in distribution; 4employees in mailing; and the secretary to the depart-ment's manager. Each section has its own supervisor orworking foreman who reports to the departmentmanager, whose office is also in the basement.'The basement is an open area, except for three en-closed rooms: the manager's office; the office in whichthe addressograph machine is located; and the dark-room. The three sections of the department therelocated are otherwise separated only by waist-highwalls or racks or tables.The primary function of the printing section is toprint and bind a mass of forms, brochures, advertisingpieces, and other documents which are then distributedthroughout the Employer's operations, including its 21branch offices. The printing section does no commer-cial printing. In the printing section, there is a pressarea with six employees; a bindery area with two em-ployees; a composition area with two employees; and acamera and platemaking area with one employee.The pressmen use a multilith, an envelope press andduplicators of two sizes, 10- by 15-inch machines(which are called 1250's), and 15- by 18-inch machines(which are called 1850's). The Employer has no ap-prenticeship program for its pressmen or for any otherclassification in the printing section.' The Employertrieswhenever possible to promote people into thepressmen's position from other sections of the generalservices department, usually from supply or mailing,first to the bindery, and then to the presses. It takesapproximately 4 to 6 weeks for such an employee tolearn to operate the basic machines in the press area.The Employer also hires employees with minimal ex-perience from outside as pressmen.The pressmen seldom perform any repair work onthe machines and they perform no maintenance workon them as the Employer has a maintenance contractwith the company which supplied it the machines." TheEmployer contracts out the more complicated printingit occasionally needs to job shops, assertedly because itspressmen cannot adequately perform such printing tothe desired quality. The Union contends that the reasonis, rather, the small size of the Employer's machines.The two bindery employees make the pads used inassembling 85 percent of the printed material in tabletform; cut paper stock to size for the pressmen; trimpaper stock and copy; drill holes in the paper; operatea folder machine; pick up printed material and assem-ble it in part; and stock the final product for pickup bythe supply employees. The only part of their work re-quiring any training longer than a week is the operationThe Regional Director found that one other basement employee whodoes the scheduling is managerial. No request for review was filed as to thisdetermination.'The fourth section of the department, the supply section, is located inThe pressmen admittedly are not journeyman craftsmen.the main office building and is not involved here.What little repair work the pressmen may do is very simple.190 NLRB No. 39 UNITED PACIFIC INSURANCE CO.219of the folder machine, which takes about I month tolearn.The employees in the composition area operate IBMtypesetting equipment and they do the pasteup workfor the cameraman. A 1- to 2-week period of trainingis prescribed for operation of the IBM equipment.The cameraman produces negatives and stats andmakes plates for the presses. It takes 1 month to learnthe basic camera work and another month or so tolearn the more complicated work done by the section.In the distribution section, there are four distributionclerks, an addressograph operator, and a photocopymachine operator. The four clerks gather material, sta-ple and collate it, and then insert it into envelopes formailing.They also makeup manualsand insertmaterial into binders. Significantly, they also run astitching machine to stitch reports together and operatea binder to bind booklets. The collating which theyperform is done either manually or by machine. Onemachine islocated in the distribution section while theother is in the binderyarea. It takes 1 week to train adistribution clerk.The addressograph operator prepares the plates forthe addressograph and addresses envelopes,mailing la-bels, and galley sheets for the Employer's agents. Thephotocopy machine operator runs the photocopiersand at times does some stitching and binding.The four mail clerks receive and sort allmail cominginto the headquarters office and send out the outgoingmail. They deliver to the proper offices the incomingmail and intraoffice papers. They also pick up thefinished products of the printing section for delivery ormailing tothe designated offices. Twenty percent oftheir workday is spent in delivering material that comesfrom the Employer's presses. It takes I week to traina mailroom employee.The secretary to the manager does secretarial work10 percent of the time, works on purchase orders 40percent of the time, checks bills against purchase orders20 percent of her time, and does work such as collatingor folding for the remaining 30 percent of the time.In the course of a normal workday, there is muchcontact between employees of the printing section andother employees in the basement. The bindery em-ployees are constantly bringing material into distribu-tion to be collated and the mail clerks daily pick upfinished printed matter from the bindery and deliver it.The distribution clerks are in and out of the binderyarea many times a day either to pick up loose pages forcollating or to use the collator in the bindery.' Addi-tionally, distribution clerks also do some binding.There have been temporary transfers from both themail and distribution sections into the bindery. Inemergencies, such as a large mailing, all the depart-ment's employees, including the pressmen, may be as-signed to assist in the operation to be performed. Fur-ther, the Employer tries to train the employees invarious phases of its operations, rather than in only oneposition, and, moreover, it encourages the relativelyunskilled mailing and supply section employees to ad-vance to pressmen positions.All the employees in the general services departmentare salaried and all share the same fringe benefits. Theemployees in the basement have common coffeebreaksand a common lunch hour. The employees usually eattheir lunch in their own general work areas and thenmingle with each other during the lunch period. Thehours of work for the department are generally 8:30a.m. to 4:45 p.m., with the exception that five of the sixpressmen and the two composition clerks have beengranted permission by the Employer to work from 7a.m. to 3 p.m.In view of the foregoing facts, we find that the print-ing section employees do not constitute an appropriatelithographic process unit of the type the Board hasapproved in the past. The case ofBank of America,National Trust and Savings Association,174 NLRBNo. 51, relied on by the Regional Director, is inappos-ite. In that case, a unit of the employer's design andformat control and reproduction department em-ployees was found to be an appropriate unit. The Boardwas satisfied that the considerable skills required ofemployees in the department to perform the necessarywork was sufficient to constitute them as a lithographicprocess unit. Here as above indicated, inexperiencedpressmen require but 4 to 6 weeks to achieve compe-tence in the operation of the Employer's basic printingmachines. Also, the quality of the work produced bythe employees is not as high as was required inBankof America.Further, the Union here seeks only a partof the larger department, and the facts show that theemployees in the basement are in frequent contact withone another and that distribution employees have onoccasion performed some of the work of the binderyemployees in the printing section.Accordingly, we find, contrary to the Regional Di-rector, that a unit limited to printing section employeesisnot appropriate. As the Union does not claim torepresent a broader unit, we shall dismiss the petition.ORDERIt is hereby ordered that the petition herein be, andithereby is, dismissed.'This same collator can be attached to a press and run automatically.When this is done, the collator is operatedin the samebindery area by apressman.